Exhibit 3 Execution Copy DRYSHIPS INC. and LAW DEBENTURE TRUST COMPANY OF NEW YORK Trustee and DEUTSCHE BANK TRUST COMPANY AMERICAS Paying Agent, Registrar and Conversion Agent FIRST SUPPLEMENTAL INDENTURE Dated as of November 25, 2009 to the Indenture dated as of November 17, 2009 Creating the series of notes designated 5.00% Convertible Senior Notes due 2014 ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 5 ARTICLE 2 THE SECURITIES Section 2.01 Form and Dating 6 Section 2.02 Execution and Authorization; Add On Securities 6 Section 2.03 Registrar, Paying Agent and Conversion Agent 6 Section 2.04 Transfer and Exchange 7 Section 2.05 Outstanding Securities 7 Section 2.06 Cancellation 7 ARTICLE 3 REDEMPTION ARTICLE 4 PURCHASE OF SECURITIES UPON A FUNDAMENTAL CHANGE Section 4.01 Purchase of Securities at Option of the Holder Upon Fundamental Change 8 Section 4.02 Effect of Fundamental Change Purchase Notice 12 Section 4.03 Deposit of Fundamental Change Purchase Price 12 Section 4.04 Securities Purchased in Part 13 Section 4.05 Compliance with Securities Laws Upon Purchase of Securities 13 ARTICLE 5 PAYMENT OF INTEREST AND MAKE WHOLE ADJUSTMENT EVENTS Section 5.01 Interest Payments 13 Section 5.02 Increased Conversion Rate Applicable to Certain Securities Surrendered in Connection with Make Whole Adjustment Events 14 Section 5.03 Adjustments Relating to Make Whole Adjustment Event 16 ARTICLE 6 CONVERSION Section 6.01 Conversion Privilege 16 Section 6.02 Conversion Procedure 18 Section 6.03 Fractional Shares 20 Section 6.04 Taxes on Conversion 20 Section 6.05 Settlement Upon Conversion 20 Section 6.06 Adjustment of Conversion Price 23 Section 6.07 No Adjustment 31 Section 6.08 Adjustment for Tax Purposes 32 Section 6.09 Notice of Conversion and Notice of Adjustment 32 Section 6.10 Notice of Certain Transactions 32 Section 6.11 Stockholder Rights Plans 33 Section 6.12 Effect of Reclassification, Consolidation, Merger or Sale on Conversion Privilege 33 Section 6.13 Trustee’s Disclaimer 35 Section 6.14 Voluntary Reduction 35 i ARTICLE 7 ADDITIONAL COVENANTS Section 7.01 Payment of Additional Tax Amounts 36 ARTICLE 8 CONSOLIDATION, MERGER, SALE OR CONVEYANCE Section 8.01 Issuer May Consolidate, etc., on Certain Terms 37 ARTICLE 9 DEFAULT AND REMEDIES Section 9.01 Limitations on Suits 37 Section 9.02 Unconditional Right of Holders to Convert 37 Section 9.03 Waiver of Default and Events of Default 38 ARTICLE 10 SATISFACTION AND DISCHARGE Section 10.01 Satisfaction and Discharge 38 Section 10.02 Application of Trust Money 39 Section 10.03 Repayment to Company 39 Section 10.04 Reinstatement 39 ARTICLE 11 MISCELLANEOUS PROVISIONS Section 11.01 Scope of Supplemental Indenture 40 Section 11.02 Adoption, Ratification and Confirmation 40 Section 11.03 New York Law to Govern 40 Section 11.04 Notices 40 Section 11.05 Officers' Certificates 40 Section 11.06 Counterparts 40 ARTICLE 12 SUPPLEMENTAL INDENTURES Section 12.01 Without Consent of Holders 40 ARTICLE 13 SINKING FUND EXHIBITS EXHIBIT A: Form of Note, Other Forms and Notices A-1 ii FIRST SUPPLEMENTAL INDENTURE, dated as of November 25, 2009, among DryShips Inc., a company organized under the laws of the Marshall Islands (the “Company”), Law Debenture Trust Company of New York, a New York banking corporation, as trustee (the “Trustee”), and Deutsche Bank Trust Company Americas, as Paying Agent, Registrar and Conversion Agent. W I T N E S S E T H: WHEREAS, the Company has heretofore executed and delivered to the Trustee an Indenture, dated as of November 17, 2009 (the “Base Indenture”), providing for the issuance from time to time of one or more Series of Securities; WHEREAS, Sections 2.01 and 2.02 of the Base Indenture provide that the Company and the Trustee may from time to time enter into one or more indentures supplemental thereto to establish the form or terms of a new Series of Securities; WHEREAS, the Company, pursuant to the foregoing authority, proposes in and by this First Supplemental Indenture (the “Supplemental Indenture” and, together with the Base Indenture, the “Indenture”) to supplement the Base Indenture insofar as it will apply only to the 5.00% Convertible Senior Notes due 2014 (the “Securities”, each a “Security”) issued hereunder (and not to any other Series of Securities); and WHEREAS, all things necessary have been done to make the Securities, when executed by the Company and authenticated and delivered hereunder and duly issued by the Company, the valid obligations of the Company, and to make this Supplemental Indenture a valid agreement of the Company, in accordance with their and its terms; NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH: For and in consideration of the premises and the purchases of the Securities by the holders thereof, the Company and the Trustee mutually covenant and agree for the equal and proportionate benefit of the respective Holders from time to time of the Securities as follows: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01Definitions. For all purposes of the Indenture and the Securities: (a)each term that is used but not defined in this Supplemental Indenture shall have the meaning provided in the Base Indenture; (b)each term that is defined in both this Supplemental Indenture and the Base Indenture shall have the meaning provided in this Supplemental Indenture unless otherwise specified herein; (c)the below terms are defined as follows: 1 “Add On Securities” means any Securities originally issued after the date hereof pursuant to Section2.02. “Additional Tax Amounts” has the meaning specified in Section 7.01.Additional Tax Amounts, for all purposes of this Indenture, shall constitute and be deemed to be part of the principal, interest, or other payment to which they relate. “Agent” means any Paying Agent, Registrar or Conversion Agent. “Base Indenture” shall have the meaning provided in the first recital. “Cash” or “cash” means such coin or currency of the United States as at any time of payment is legal tender for the payment of public and private debts. “Capital Stock” has the meaning provided in the Base Indenture and, for the avoidance of doubt, includes the outstanding Series A Convertible Preferred Stock of the Company. “Closing Sale Price” of the Common Stock means, as of any date of determination, the closing per share sale price (or, if no such closing sale price is reported on such day, the average of the bid and asked prices or, if more than one in either case, the average of the average bid and the average asked prices) at 4:00p.m., New York time, on such date as reported in composite transactions for the principal U.S. securities exchange on which the Common Stock is traded or, if the Common Stock is not listed on a U.S. national or regional securities exchange, as reported by Pink OTC Markets Inc. “Common Stock” means the common stock of the Company, $0.01 par value, as it exists on the date of this Indenture and any shares of any class or classes of capital stock of the Company resulting from any reclassification or reclassifications thereof and which have no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding-up of the Company and which are not subject to redemption by the Company; provided, however, that, if at any time there shall be more than one such resulting class, the shares of each such class then so issuable on conversion of Securities shall be substantially in the proportion which the total number of shares of such class resulting from all such reclassifications bears to the total number of shares of all such classes resulting from all such reclassifications. “Company” has the meaning provided in the preamble. “Continuing Director” means, as of any date of determination, any member of the board of directors of the Company who (i) was a member of such board of directors on the date of the original issuance of the notes, or (ii) was nominated for election or elected to such board of directors with the approval of a majority of the continuing directors who were members of such board at the time of such nomination or election. “Conversion Rate” means, as of any date, an amount equal to $1,000 divided by the then applicable Conversion Price on such date. As of the date hereof and subject to adjustment pursuant to Section6.06, the Conversion Rate with respect to the Securities is 139.0821 shares of Common Stock for each $1,000 principal amount of Securities. 2 “Conversion Value” of a Security means, as of any date of determination, the product of the last reported bid price of the Common Stock on that date multiplied by the Conversion Rate of that Security on that date. “Default Rate” means 5.00% per annum. “Event of Default” with respect to the Securities shall have the meaning assigned to such term by Section 6.01 of the Base Indenture and shall in addition thereto include each of the following events: (i) the Company defaults in the payment of any principal of any Security at Maturity (including, following a Fundamental Change), including any Additional Tax Amounts (if any) thereon; (ii) the Company defaults in the payment of any interest on any Security, including any Additional Tax Amounts (if any) thereon, when it becomes due and payable, and continuance of such default for a period of 30 days (unless the entire amount of such payment is deposited by the Company with the Paying Agent that is not an affiliate of the Company prior to the expiration of such period of 30 days); (iii) the Company fails to pay the cash and deliver the shares of Common Stock, if any, representing the Conversion Obligation (including any Additional Shares and any Additional Tax Amounts (if any) thereon) upon conversion of any Security within the time period required by the provisions of this Indenture; (iv) the Company fails to perform or comply with any of its other covenants or agreements contained in the Securities or in this Indenture (other than a covenant or agreement a default in whose performance or whose breach is specifically dealt with in clauses (i), (ii)or (iii)of this definition) and the default continues for 60 days after notice is given as specified below; (v) the Company defaults in the payment of the purchase price of any Security when the same becomes due and payable, including any Additional Tax Amounts (if any) thereon; and (vi) the Company fails to provide a Fundamental Change Purchase Notice when required by Section4.01; provided, that a default under clause (iv)above is not an Event of Default until the Trustee (acting at the written direction of the Holders of at least 25% in aggregate principal amount of the Securities then outstanding) notifies the Company, or the Holders of at least 25% in aggregate principal amount of the Securities then outstanding notify the Company and the Trustee, in writing of the default, and the Company does not cure the default within 60 days after receipt of such notice. 3 “Ex-Dividend Date” means with respect to any issuance, dividend or distribution, the first date on which the shares of Common Stock trade, regular way, on the relevant exchange or in the relevant market for which the sale price was obtained without the right to receive the issuance, dividend or distribution in question. “Exchange Act” means the Securities and Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder, as in effect from time to time. “Final Maturity Date” means December 1, 2014. “Indenture” has the meaning provided in the third recital. “Issue Date” means November 25, “Market Disruption Event” means (1)a failure by the primary exchange or quotation system on which the Common Stock trades or is quoted to open for trading during its regular trading session or (2)the occurrence or existence for more than one half hour period in the aggregate on any Scheduled Trading Day for the Common Stock of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by The NASDAQ Global Select Market or otherwise) in the Common Stock or in any options, contracts or future contracts relating to the Common Stock, and such suspension or limitation occurs or exists at any time before 1:00p.m., New York City time, on such day. “Scheduled Trading Day” means any day that is scheduled to be a Trading Day. “Securities” has the meaning provided in the third recital. “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, as in effect from time to time. “Settlement Date” means the third Trading Day immediately following the last Trading Day in the relevant Conversion Period, unless otherwise specified herein. “Trading Day” means any day during which (i)there is no Market Disruption Event and (ii)The NASDAQ Global Select Market, or if the Common Stock is not listed on The NASDAQ Global Select Market, the principal other U.S. national or regional securities exchange on which the Common Stock is then listed is open for trading or, if the Common Stock is not so listed, any Business Day. A “Trading Day” only includes those days that have a scheduled closing time of 4:00p.m., New York City time, or the then standard closing time for regular trading on the relevant exchange or trading system. “Trading Price” means, on any date of determination with respect to any Security, the average of the secondary bid quotations per Security obtained by the Conversion Agent for $5,000,000 principal amount of Securities at approximately 3:30p.m., New York City time, on such determination date from three independent nationally recognized securities dealers selected by the Company; provided that, if at least three such bids cannot reasonably be obtained, but two such bids can reasonably be obtained, then the average of these two bids shall be used; provided, further, that, if at least two such bids cannot reasonably be obtained, but one such bid can reasonably be obtained, this one bid shall be used. If, on any date of determination, the Conversion Agent cannot reasonably obtain at least one bid for $5,000,000 principal amount of the Securities from an independent nationally recognized securities dealer, then the Trading Price of such Securities on such determination date will be deemed to be less than 98% of the Closing Sale Price of the Common Stock on such date multiplied by the then current Conversion Rate. 4 “Voting Stock” of a Person means any class or classes of Capital Stock or other interests (including partnership interests) of such Person then outstanding and normally entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof. Section 1.02Other Definitions. Term Defined in Section “Additional Shares” 5.02(a) “Change of Control” 4.01(a) “Closing Sale Price Condition” 6.01(a) “Conversion Agent” 2.03 “Conversion Date” 6.02 “Conversion Notice” 6.02 “Conversion Obligation” 6.02 “Conversion Period” 6.05(b) “Conversion Price” 6.06 “Daily Conversion Value” 6.05(b) “Daily Measurement Value” 6.05(b) “Daily Net Share Settlement Value” 6.05(b) “Daily Settlement Amount” 6.05(b) “Daily VWAP” 6.05(b) “Effective Date” 5.02(a) “Expiration Date” 6.06(e) “Expiration Time” 6.06(e) “Fundamental Change” 4.01(a) “Fundamental Change Purchase Date” 4.01(a) “Fundamental Change Purchase Notice” 4.01(c) “Fundamental Change Purchase Price” 4.01(a) “Interest Payment Date” 5.01(a) “Make Whole Adjustment Event” 5.02(a) “Make Whole Adjustment Event Period” 5.02(a) “Merger Event” 6.12 “Reference Property” 6.12(a) “Record Date” 5.01(a) “Settlement Method” 6.05(a) “Specified Dollar Amount” 6.05(b) “Spin-Off” 6.06(c) “Stock Price” 5.02(a) “Termination of Trading” 4.01(a) “Unissued Shares” 4.01(a) “Valuation Period” 6.06(c) “Weighted Average Consideration” 6.12(c) 5 ARTICLE 2 THE SECURITIES Section 2.01Form and Dating.The Securities and the corresponding Trustee’s certificate of authentication shall be substantially in the respective forms set forth in ExhibitA, which Exhibitis incorporated in and made part of this Indenture. The Securities may have notations, legends or endorsements required by law, stock exchange ruleor usage. The Company shall provide any such notations, legends or endorsements to the Trustee in writing. The Securities shall be dated the date of their authentication. Section 2.02Execution and Authorization; Add On Securities.The Trustee shall authenticate and make available for delivery Securities for original issue in the aggregate principal amount of up to $460,000,000 upon receipt of a written order or orders of the Company signed by two Officers of the Company Order; provided that Add On Securities may be issued in an unlimited aggregate principal amount without the consent of any Holders so long as such Securities are part of the same issue, within the meaning of Treasury Regulations Sections 1.1275-1(f)and 1.1275-2(k)(2), as the Securities initially issued hereunder, and would be fungible with the Securities issued on the Issue Date for purposes of the Securities Act, the Exchange Act and other applicable U.S. securities laws. If any Add On Securities are issued, the Securities issued on the Issue Date and such Add On Securities shall be treated as a single class for all purposes under this Indenture and shall vote together as one class on all matters with respect to the Securities. Each Company Order shall specify the amount of Securities to be authenticated and the date on which each original issue of Securities is to be authenticated. Section 2.03Registrar, Paying Agent and Conversion Agent. The Company will at all times maintain a Registrar, Paying Agent and agency where Securities may be presented for conversion (a “Conversion Agent”) in the Borough of Manhattan, The City of New York. The Company will give prompt written notice to the Trustee of the name and address, and any change in the name or address, of each Conversion Agent.If at any time the Company shall fail to maintain any such required Conversion Agent or shall fail to furnish the Trustee with the name and address thereof, such presentations and surrenders may be made or served at the Corporate Trust Office of the Trustee, and the Company hereby appoints the Trustee as its agent to receive all such presentations and surrenders.The Company hereby appoints Deutsche Bank Trust Company Americas as the initial Conversion Agent for the Securities.Deutsche Bank Trust Company Americas shall be entitled to all of the rights, protections, exculpations and indemnities afforded to the Trustee in connection with its role as Conversion Agent. 6 The Company may also from time to time designate one or more additional conversion agents and may from time to time rescind such designations; provided, however, that no such designation or rescission shall in any manner relieve the Company of its obligations to maintain a Conversion Agent.The Company will give prompt written notice to the Trustee of any such designation or rescission and of any change in the name or address of any Conversion Agent.The term “Conversion Agent” includes any additional conversion agent. Section 2.04Transfer and Exchange.Every Security presented or surrendered for registration of transfer or exchange shall be duly endorsed or accompanied by an assignment form and, if applicable, a transfer certificate, each in the form included in Exhibit A and in form satisfactory to the Registrar duly executed by the Holder thereof or its attorney duly authorized in writing. The last sentence of the first paragraph of Section 2.07 of the Base Indenture shall also not apply to any exchange pursuant to Sections 4.04 or 6.05 of this Supplemental Indenture. None of the Company, any Registrar or the Trustee shall be required to exchange or register a transfer of any Securities or portions thereof in respect of which a Fundamental Change Purchase Notice has been delivered and not withdrawn by the Holder thereof (except, in the case of the purchase of a Security in part, the portion thereof not to be purchased). Section 2.05Outstanding Securities. Securities converted pursuant to Article6 are not outstanding Securities. If a Paying Agent (other than the Company or an Affiliate of the Company) holds in respect of Securities on a Fundamental Change Purchase Date or the Final Maturity Date money sufficient to pay the principal of, and any accrued interest on, Securities (or portions thereof) payable on that date, then on and after such Fundamental Change Purchase Date or the Final Maturity Date, as the case may be, such Securities (or portions thereof, as the case may be) shall cease to be outstanding and any interest on them shall cease to accrue. Section 2.06Cancellation. The Conversion Agent shall forward to the Trustee or its agent any Securities surrendered to them for conversion.The Company may not hold or resell Securities converted pursuant to Article 6 that are delivered for cancellation or issue any new Securities to replace any such Securities. ARTICLE 3 REDEMPTION The Securities are not subject to redemption by the Company at any time.Article 3 of the Base Indenture does not apply. 7 ARTICLE 4 PURCHASE OF SECURITIES UPON A FUNDAMENTAL CHANGE Section 4.01Purchase of Securities at Option of the Holder Upon Fundamental Change. (a)If at any time that Securities remain outstanding there shall occur a Fundamental Change, Securities shall be purchased by the Company at the option of the Holders, as of a date, determined by the Company in its sole discretion, that is not less than 20 Business Days and not more than 30 Business Days after the occurrence of the Fundamental Change (the “Fundamental Change Purchase Date”) at a purchase price equal to 100% of the principal amount of the Securities to be purchased, together with any accrued and unpaid interest to, but excluding, the Fundamental Change Purchase Date (the “Fundamental Change Purchase Price”), unless the Fundamental Change Purchase Date is after a Record Date and on or prior to the related Interest Payment Date, in which case interest accrued to the Interest Payment Date will be paid to Holders of the Securities as of the preceding Record Date and the Fundamental Change Purchase Price payable to any Holder surrendering such Holder’s Security for purchase pursuant to this Article4 shall be equal to the principal amount of Securities subject to purchase and will not include any accrued and unpaid interest. The Fundamental Change Purchase Price shall be payable in cash, subject to satisfaction by or on behalf of any Holder of the requirements set forth in subsection (c)of this Section4.01. Notwithstanding the foregoing, the Company may not repurchase the Securities upon the occurrence of a Fundamental Change if the principal amount of the Securities has been accelerated and such acceleration has not been rescinded on or prior to the Fundamental Change Purchase Date. A “Fundamental Change” shall mean the occurrence of a Change in Control or a Termination of Trading. A “Change in Control” shall be deemed to have occurred if any of the following occurs after the date hereof: (i) any “person” or “group” (as such terms are defined below) is or becomes the “beneficial owner” (as defined below), directly or indirectly, of shares of Voting Stock of the Company representing 50% or more of the total voting power of all outstanding classes of Voting Stock of the Company or has the power, directly or indirectly, to elect a majority of the members of the Board of Directors; (ii) the Company consolidates with, enters into a binding share exchange with, or merges with or into, another Person or the Company sells, assigns, conveys, transfers, leases or otherwise disposes of all or substantially all of the assets of the Company, or any Person consolidates with, or merges with or into, the Company, in any such event other than pursuant to a transaction (A)in which the Persons that “beneficially owned” (as defined below), directly or indirectly, shares of Voting Stock of the Company immediately prior to such transaction “beneficially own” (as defined below), directly or indirectly, shares of Voting Stock of the Company representing at least a majority of the total voting power of all outstanding classes of Voting Stock of the surviving or transferee Person, with such Holders’ proportional voting power immediately after such transaction vis-à-vis each other with respect to the securities they receive in such transaction being in substantially the same proportions as their respective voting power vis-à-vis each other immediately prior to such transaction, or (B)which is effected solely to change the jurisdiction of incorporation of the Company and results in a reclassification, conversion or exchange of outstanding shares of Common Stock solely into shares of common stock of the surviving Person; or 8 (iii) the first day on which a majority of the members of the board of directors of the Company are not Continuing Directors; or (iv) the holders of capital stock of the Company approve any plan or proposal for the liquidation or dissolution of the Company (whether or not otherwise in compliance with the terms of this Indenture). For the purpose of the definition of “Change in Control”, (i)“person” and “group” have the meanings given such terms under Section13(d)and 14(d)of the Exchange Act or any successor provision to either of the foregoing, and the term “group” includes any group acting for the purpose of acquiring, holding, voting or disposing of securities within the meaning of Rule13d-5(b)(1)under the Exchange Act (or any successor provision thereto), (ii)a “beneficial owner” shall be determined in accordance with Rule13d-3 under the Exchange Act, as in effect on the date of this Indenture, except that the number of shares of Voting Stock of the Company shall be deemed to include, in addition to all outstanding shares of Voting Stock of the Company and Unissued Shares deemed to be held by the “person” or “group” (as such terms are defined above) or other Person with respect to which the Change in Control determination is being made, all Unissued Shares deemed to be held by all other Persons, and (iii)the terms “beneficially owned” and “beneficially own” shall have meanings correlative to that of “beneficial owner.” The term “Unissued Shares” means shares of Voting Stock not outstanding that are subject to options, warrants, rights to purchase or conversion privileges exercisable within 60 days of the date of determination of a Change in Control. Notwithstanding anything to the contrary set forth in this Section4.01, Holders shall not have the right to require the Company to purchase any Securities under clauses (i)and (ii)above, and the Company shall not be required to deliver a written notice of a Fundamental Change incidental thereto as a result of any acquisition, consolidation, merger or binding share exchange or a sale, assignment, conveyance, transfer, lease or other disposition if at least 90% of the consideration (excluding cash payments for fractional shares and cash payments pursuant to dissenters’ appraisal rights) paid for the Common Stock in such transaction or transactions consists of shares of common stock traded on the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their respective successors) (or which will be so traded immediately following the transaction or transactions) and as a result of such transaction or transactions the Securities become convertible into such shares of such common stock. 9 A “Termination of Trading” means that the Common Stock or other securities into which the Securities are convertible are not approved for listing the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their respective successors). If any transaction in which the Common Stock is replaced by the securities of another entity occurs, following completion of any related Make Whole Adjustment Event Period and any related Fundamental Change Purchase Date, references to the Company in the definitions of “Fundamental Change,” “Change of Control” and “Termination of Trading” above shall apply to such other entity instead. (b)Within 10 Business Days after the occurrence of a Fundamental Change, the Company shall mail a written notice of the Fundamental Change to the Trustee, Conversion Agent, Registrar and Paying Agent and to each Holder (and to beneficial owners as required by applicable law). The Company shall also issue a press release announcing the occurrence of such Fundamental Change (and make such press release available on the Company’s website). The notice shall include the form of a Fundamental Change Purchase Notice to be completed by the Holder and shall state: (i) briefly, the events causing such Fundamental Change; (ii) the effective date of such Fundamental Change; (iii) whether the Fundamental Change constitutes a Make Whole Adjustment Event and, if so, the Effective Date of such Make Whole Adjustment Event; (iv) briefly, the conversion rights of the Securities, the Conversion Price and any adjustments thereto; (v) the Holder’s right to require the Company to purchase the Securities; (vi) the Fundamental Change Purchase Date; (vii) the Fundamental Change Purchase Price; (viii) the date by which the Fundamental Change Purchase Notice pursuant to this Section4.01 must be given; (ix) that Securities as to which a Fundamental Change Purchase Notice has been given may be converted into Cash and Common Stock (if any) pursuant to Article6 of this Supplemental Indenture only to the extent that the Fundamental Change Purchase Notice has been withdrawn in accordance with the terms of this Indenture; 10 (x) the procedures that the Holder must follow to exercise rights under this Section4.01; (xi) the procedures for withdrawing a Fundamental Change Purchase Notice, including a form of notice of withdrawal; (xii) that the Holder must satisfy the requirements set forth in the Securities in order to convert the Securities; and (xiii) the name and address of each Paying Agent and Conversion Agent. If any of the Securities is in the form of a Global Security, then the Company shall modify such notice to the extent necessary to accord with the procedures of the Depository applicable to the repurchase of Global Securities. (c)A Holder may exercise its rights specified in subsection (a)of this Section4.01 upon delivery of a written notice (which shall be in substantially the form included in ExhibitA hereto and which may be delivered by letter, overnight courier, hand delivery, facsimile transmission or in any other written form and, in the case of Global Securities, may (or, if definitive Certificated Securities have not been issued, shall) be delivered electronically or by other means in accordance with the Depository’s customary procedures) of the exercise of such rights (a “Fundamental Change Purchase Notice”) to any Paying Agent at any time during the period between the date on which notice is given of the Fundamental Change and the close of business on the Business Day immediately preceding the Fundamental Change Purchase Date. The Fundamental Change Purchase Notice must specify the Securities for which the purchase right is being exercised. The delivery of such Security to any Paying Agent (together with all necessary endorsements) at the office of such Paying Agent shall be a condition to the receipt by the Holder of the Fundamental Change Purchase Price therefor. The Company shall purchase from the Holder thereof, pursuant to this Section4.01, a portion of a Security if the principal amount of such portion is $1,000 or an integral multiple of $1,000. Provisions of this Indenture that apply to the purchase of all of a Security pursuant to Section4.01 through Section4.04 also apply to the purchase of such portion of such Security. Notwithstanding anything herein to the contrary, any Holder delivering to a Paying Agent the Fundamental Change Purchase Notice contemplated by this subsection (c)shall have the right to withdraw such Fundamental Change Purchase Notice in whole or in a portion thereof that is a principal amount of $1,000 or in an integral multiple thereof at any time prior to 5:00p.m., New York City time, on the Business Day immediately preceding the Fundamental Change Purchase Date by delivery of a written notice of withdrawal to the Paying Agent in accordance with Section4.02. A Paying Agent shall promptly notify the Company of the receipt by it of any Fundamental Change Purchase Notice or written withdrawal thereof. 11 Anything herein to the contrary notwithstanding, in the case of Global Securities, any Fundamental Change Purchase Notice may be delivered or withdrawn and such Securities may be surrendered or delivered for purchase in accordance with the Applicable Procedures as in effect from time to time. Section 4.02Effect of Fundamental Change Purchase Notice. Upon receipt by any Paying Agent of the Fundamental Change Purchase Notice specified in Section4.01(c), the Holder of the Security in respect of which such Fundamental Change Purchase Notice was given shall (unless such Fundamental Change Purchase Notice is withdrawn as specified below) thereafter be entitled to receive the Fundamental Change Purchase Price with respect to such Security. Such Fundamental Change Purchase Price shall be paid to such Holder promptly following the later of (a)the Fundamental Change Purchase Date with respect to such Security (provided the conditions in Section4.01(c)have been satisfied) and (b)the time of delivery of such Security to a Paying Agent by the Holder thereof in the manner required by Section4.01(c). Securities in respect of which a Fundamental Change Purchase Notice has been given by the Holder thereof may not be converted into shares of Common Stock pursuant to Article6 on or after the date of the delivery of such Fundamental Change Purchase Notice unless such Fundamental Change Purchase Notice has first been validly withdrawn. A Fundamental Change Purchase Notice may be withdrawn by means of a written notice (which may be delivered by mail, overnight courier, hand delivery, facsimile transmission or in any other written form and, in the case of Global Securities, may be delivered electronically or by other means in accordance with the Depository’s customary procedures) of withdrawal delivered by the Holder to a Paying Agent at any time prior to 5:00p.m., New York City time, on the Business Day immediately preceding the Fundamental Change Purchase Date, specifying the principal amount of the Security or portion thereof (which must be a principal amount of $1,000 or an integral multiple of $1,000 in excess thereof) with respect to which such notice of withdrawal is being submitted. Section 4.03Deposit of Fundamental Change Purchase Price. On or before 11:00a.m., New York City time, on the Fundamental Change Purchase Date, the Company shall deposit with the Paying Agent (other than the Company or an Affiliate of the Company) an amount of money (in immediately available funds if deposited on such Fundamental Change Purchase Date) sufficient to pay the aggregate Fundamental Change Purchase Price of all the Securities or portions thereof that are to be purchased as of such Fundamental Change Purchase Date. The manner in which the deposit required by this Section4.03 is made by the Company shall be at the option of the Company; provided that such deposit shall be made in a manner such that the Paying Agent shall have immediately available funds on the Fundamental Change Purchase Date. If a Paying Agent holds, in accordance with the terms hereof, money sufficient to pay the Fundamental Change Purchase Price of any Security for which a Fundamental Change Purchase Notice has been tendered and not withdrawn in accordance with this Indenture, then, on the Fundamental Change Purchase Date, (i)such Security will cease to be outstanding and interest will cease to accrue (whether or not book-entry transfer of such Security is made or whether or not such Security is delivered to the Paying Agent) and (ii)all other rights of the Holder in respect thereof shall terminate (other than the right to receive the Fundamental Change Purchase Price and previously accrued and unpaid interest as aforesaid). The Company shall publicly announce the principal amount of Securities purchased as a result of such Fundamental Change on or as soon as practicable after the Fundamental Change Purchase Date. 12 To the extent that the aggregate amount of cash deposited by the Company pursuant to this Section4.03 exceeds the aggregate Fundamental Change Purchase Price of the Securities or portions thereof that the Company is obligated to purchase, then promptly after the Fundamental Change Purchase Date the Paying Agent shall return any such excess cash to the Company. Section 4.04Securities Purchased in Part. Any Security that is to be purchased only in part shall be surrendered at the office of a Paying Agent, and promptly after the Fundamental Change Purchase Date the Company shall execute and the Trustee shall authenticate and deliver to the Holder of such Security, without service charge, a new Security or Securities, of such authorized denomination or denominations as may be requested by such Holder, in aggregate principal amount equal to, and in exchange for, the portion of the principal amount of the Security so surrendered that is not purchased. Section 4.05Compliance with Securities Laws Upon Purchase of Securities. In connection with any offer to purchase or repurchase Securities under Section4.01, the Company shall (a)comply with Rule13e-4, Rule14e-1 and any other tender offer rulesunder the Exchange Act, to the extent any such rulesare applicable, (b)file a Schedule TO (or any successor or similar schedule, form or report), if required, under the Exchange Act and (c)otherwise comply with all federal and state securities laws in connection with such offer to purchase or repurchase Securities, all so as to permit the rights of the Holders and obligations of the Company under Section4.01 through Section4.04 to be exercised in the time and in the manner specified therein. ARTICLE 5 PAYMENT OF INTEREST AND MAKE WHOLE ADJUSTMENT EVENTS Section 5.01Interest Payments. (a)The Company shall pay interest on the Securities at a rate of 5.00% per annum, payable semi-annually in arrears on June1 and December1 of each year (each, an “Interest Payment Date”), or if any such day is not a Business Day, the immediately following Business Day, commencing June 1, 2010. Interest on a Security shall be paid to the Holder of such Security at the close of business on May15 or November15 (each, a “Record Date”), as the case may be, next preceding the related Interest Payment Date, and shall be computed on the basis of a 360-day year comprised of twelve 30-day months. In the event of the maturity, conversion, or purchase of a Security by the Company at the option of the Holder, interest shall cease to accrue on such Security.
